—In a juvenile deliquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Schindler, J.), dated April 21, 1993, which, upon a fact-finding order of the same court, dated February 10, 1993, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of robbery in the second degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of 18 months. The appeal brings up for review the fact-finding order dated February 10, 1993.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the evidence adduced at the fact-finding hearing was legally sufficient to establish that the appellant committed an act which, if committed by an adult, would have constituted the crime of robbery in the second degree (Penal Law § 160.10 [1]). Specifically, the evidence established that the appellant was one of five individuals who robbed the complainant at knifepoint on a Queens street. Although the appellant was not identified as the knife-wielding assailant who demanded that the victim surrender his wallet and who removed money from the victim’s pockets, the appellant was identified as one of the accomplices who surrounded and held the victim during the course of the robbery. The robbery was open and obvious to all the participants, and the assailants fled the scene together. Accordingly, this evidence was legally sufficient to establish the appellant’s intentional participation in the robbery (see, Penal Law § 20.00; Matter of Juan J., 81 NY2d 739; People v Brooks, 155 AD2d 680; cf., Matter of Peter J., 184 AD2d 511). Bracken, J. P., Sullivan, Miller and Lawrence, JJ., concur.